Order entered December 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00902-CV

                         WEINSTEIN & RILEY, P.S., Appellant

                                            V.

                      LARRY BLANKENSHIP, ET AL., Appellees

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-10-05153-A

                                        ORDER
      We GRANT appellees’ December 8, 2014 motion for an extension of time to file a brief.

Appellees shall file their brief by DECEMBER 12, 2014.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE